NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
MARTA S. MARTINEZ,
Petiti0n,er,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Resp0ndent.
2011-3072 ..
Petiti0n for review of the Merit Systems Pr0tecti0n
B0ard in case n0. DA0831100546-I-1.
ON MOTION
Before GAJARsA, MAYER, and PROsT, Circuit Judges.
PER CUR1AM.
ORDER
The Office of Pers0rmel Management (OPM) moves to
dismiss Marta S. Martinez’s petition for review as un-
timely

MARTlNEZ V. OPM 2
On October 22, 2010, an administrative judge issued
an initial decision, affirming OPM’s denial of lV[artinez’s
claims, and notifying Martinez that, absent an appeal to
the Board, the decision would become final on November
26, 2010. The Board further informed Martinez that any
petition for review must be received by this court within
60 calendar days of the date the initial decision became
final. Martinez did not appeal the initial decision to the
Board. Martinez’s petition for review was received by the
court on January 27, 2011, 62 days after the Board’s
decision became Enal on November 26 '
A petition for review must be received by the court
within 60 days of receipt of notice of the Board's final
order. 5 U.S.C. § 7703(b)(1). To be timely f'iled, the
petition must be received by this court on or before the
date that the petition is due. Pinat v. Office of Person,nel
Management, 931 F.2d 1544, 1546 (Fed. Cir. 1991) (peti-
tion is filed when received by this court; court dismissed
petition received nine days late).
Because Martinez’s petition was not timely received
by this court, it must be dismissed based on controlling
precedent of this c0urt. See Oja v. Dep’t of the Army, 405
F.3d 1349, 1360 (Fed. Cir. 20()5) (“Seeing no specific
authorization for the equitable tolling of section
7703(b)(1), we find that the congressionally approved
statements of Rules 15(a)(1) and 26(b)(2) require the
conclusion first reached in Monzo and herein followed.
Compliance with the filing deadline for 5 U.S.C. §
7703(b)(1) is a prerequisite to our exercise of jurisdiction
over this case.”).
Accordingly,
IT ls OR:oERED THAT:
(1) OPM’s motion to dismiss is granted

3
MARTINEZ V. OPM
(2) Each side shall bear its own costs.
FoR THs CoURT
,|]|] 12 2011 /3/Jan H@rba1y
Date J an Horbaly ¥.S. 00
clerk me
-nc
E'=‘5-,,
l'\'lQl¢lu
emg
l'”
9-§§
EALS FOR
RCU|T
cc: Edward P. Fahey, Jr., Esq. l  1 2 
Douglas G. Edelschick, Esq.
JANHO
s20 cLEm
Issued As A l\/[andate: JU\_ l 2  pp pp
RBALY